DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
FRAUD CONFIRMATION ASSISTING APPARATUS AND FRAUD CONFIRMATION METHOD COMPRISING A LIGHT SOURCE IRRADIATING AN OBJECT IN THE INVISIBLE WAVELENGTH RANGE AND READ BY A READING SENSOR TO OUPUT A PLURALITY OF PIECES OF FRAUD CONFIRMATION INFORMATION.


Claim Objections
Claim 2 is objected to because of the following informalities:  
ll. 4: the phrase ”in both the visible wavelength range” is suggested to be changed to -- in both a visible wavelength range --.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Image forming device in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14 and 15 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Goldstein (US Pub 2019/0295351).

CLAIMS  

Re claim 1: Goldstein teaches a fraud confirmation assisting apparatus, comprising: 
a light source configured to irradiate an object to be read with light in at least an invisible wavelength range (e.g. the system teaches an ultraviolet or an infrared light used in reading an object, which is taught in ¶ [46] and [48].); and 

[0044] Applicant has adapted this technology in a device and process for marking and detecting labels with spectral band authentication features utilizing a smart phone reader 10 for receipt of a smart phone 70. The images cannot be copied or scanned. As illustrated in FIGS. 1-4, the reader 10 has a front surface 12 and a rear surface 14. The front surface 12 having an aperture 16 which is centrally placed to provide a universal alignment to all known commercially available smart phones. A smart phone, used herein, is a mobile telephone capable of performing many microprocessor based computer functions including touch screen interface, and internet access, and includes an operating system capable of running downloaded applications. The smart phone will be equipped with image processing software. The front surface 12 includes an adjustable height bracket 18 having a base 20 for supporting a bottom edge of a smart phone. The adjustable height bracket 18 is slidable along tracks 22, 23 formed on each side edge 24, 26 of the reader 10. The tracks 22, 23 and rear bracket 28 maintain the base 20 in a perpendicular position to each side edge 24, 26 when the adjustable height bracket 18 is slid along the tracks 22, 23. The adjustable height bracket 18 can be moved into a position so that the lens of a smart phone camera is aligned with the aperture 16. A height adjustment screw 30 provides a frictional interface between the screw and the rear surface 14 of the reader 10, to maintain the adjustable height bracket 18 in a fixed position.

[0045] The front surface 12 further includes an adjustable width bracket 32 having a side wall 34 for supporting a first side edge of a smart phone. The adjustable width bracket 32 is slidable along a guideway 35 having side surfaces 36 and 38. The adjustable width bracket 32 is movable by use of width adjustment screw 40 that can move along slot 42 formed on the rear surface 14. Additionally, a base bracket 44 frictionally engages the guideway 35, providing a moveable bracket to capture a second side edge of a smart phone.


[0046] A lens spacer 50 extends from the rear surface 14 a distance “d”. The lens spacer 50 is preferably constructed of aluminum, having a series of slits 52 formed thereon to operate as a passive heat sink to regulate temperatures of the lens spacer 50 during prolonged LED light operation. A shroud 54, preferably constructed of flexible rubber, is attached to a distal end 56 of the lens spacer 50. The shroud 54 provides a shield to reduce ambient light from affecting light produced by the lights located within the lens spacer 50. In the preferred embodiment, the shroud 54 provides sufficient flexibility to conform to the curvature of a bottle. The lens spacer 50 houses a light source 51 comprising a plurality of infrared (IR) lights, ultraviolet (UV) lights and visible lights use LED's. When the reader is affixed to a smart phone, the brackets 18, 32 are moved so as to position the camera lens of the smart phone over the aperture 16. The lens spacer 50 provides a predetermined distance “d”, taking the thickness “t” of the reader 10 into consideration, where the smart phone camera will be properly positioned to view an image through the lens spacer. The lens spacer 50 can include either an aperture or a secondary lens to allow the smart phone camera to view an image. With proper spacing, the lens spacer 50 may only need a cover lens to protect the internal light source. In operation, the smart phone screen will display an image covered by the lens spacer on the smart phone display screen. The spacer is not needed for UV or visible light.

[0048] The light source 51 has narrow spectral band peaks, exemplified by certain types of IR 60 or UV 62 lighting. In such a light source, a combination of narrow wavelength bands (typically three primary color wavelengths) when added normally simulate illumination from a broadband source such as sunlight, having a given color temperature. The light source 51 is applied to a wavelength absorptive pigment that is matched to at least one narrow band in the light source, by virtue of a band, at which the pigment is strongly absorptive. The preferably narrow absorptive band of the pigment is at least partly complementary to one of the color peaks emitted from the light source.

a reading sensor having sensitivity at least in the invisible wavelength range (e.g. utilizing the UV or IR lights, the reader can detect a hidden image on the document and display the mark on a screen, which is taught in ¶ [51].);

[0051] In the preferred embodiment, there are four IR lights generating a wavelength between 700 nm to 1100 nm, and four UV lights generating a wavelength between 200 nm to 400 nm. With the light source shining, the pigment allows the reader to view the hidden mark, and can display the mark on the screen of the smart phone. The IR and UV light can be used independently, or combined. For instance, data may be encoded on a document or label which can be read only by IR or W. Data may also be encoded on a document or label which can be read only by IR and W. Further, pigments can be overlapped or juxtapositioned wherein the IR and UV light deciphers both hidden images simultaneously. In one embodiment, the user can then take a picture of the hidden mark, which could be a bar code or serial number, or any other distinguishing mark, which can also be called data. The picture can then be uploaded to an online or cloud-based system to confirm the authenticity of the item.

processing circuitry configured to: 
	perform a reading operation on the object to be read by a combination of the light source and the reading sensor (e.g. the IR or UV lights are used with a sensor to read an invisible image, which is taught in ¶ [51] above and [54].); and 

[0054] With a prepared app installed, the smart phone can take a picture of the hidden mark without displaying the image on the phone, or by displaying it in a way to help obscure the image from anyone else nearby. The picture of the mark can then be uploaded through the app to a cloud-based database to confirm the authenticity of the item. The app accesses the smart phone image processing software which can allow for image enhancement and convert serial numbers to alpha numerics. The app first provides a list of products to scan a visible or invisible QR code (bar code), serial number, or any type of code. In one embodiment, a smart phone is coupled to a reader 10; the reader 10 having IR lights, UV lights, and visible lighting. A shroud around the filter lens provides a predetermined distance between the smart phone and the image to be scanned. The shroud is preferably constructed of aluminum with heat dissipating surface cuts. An end of the shield includes a flexible edge covering that ideally conforms to the surface of the label to be scanned. For instance, the flexible edge covering might be used to conform to the curvature of a bottle, blocking the ambient light from reaching the label area to be scanned. The lighting from the reader 10 is enhanced when the ambient light is reduced or eliminated. In addition, the lens, formed convex to enlarge the image without refocusing the smart phone, includes a reflective coating, allowing more controlled light to reach the camera lens. The reader 10 has an integrated battery with a switching mechanism to energize the appropriate light. Upon scanning of the QR code (or any code), the app interfaces with a cloud-based server which verifies the serial number of the QR code to authenticate the product. The smart phone, in combination with the reader 10 and cloud-based database, illuminates invisible barcodes and serial numbers, and displays them on the phone, returning an image of the label being scanned to display the location of an invisible serial number or other indicia. The smart phone with the reader 10 is then positioned over the location of the invisible indicia to decode and verify the serial number with the matching serial number in the database. Upon verification that the serial number on the label matches the serial number in the database, the smart phone will indicate that the product is genuine by stating “Product Authenticated” or the like. The cloud-based database will record granular data such as the product scanned, date, time and location recorded. Global tracking is provided by the scan, wherein both an inspector scan can be tracked, as well as a consumer scan. The result is a global view of the supply chain, providing a complete picture of inspector and consumer activity, wherein authentic, bogus, and duplicate scans are tracked.

output a plurality of pieces of fraud confirmation information based on read information output from the reading sensor by the reading operation (e.g. the device outputs an image of the invisible image captured by the camera and the serial number associated with the invisible image to determine if the image is authentic, which is taught in ¶ [54] above.).  

Re claim 2: The teachings of Goldstein are applied to independent claim 1 disclosed above. 
Goldstein teaches the fraud confirmation assisting apparatus according to claim 1, 
wherein the processing circuitry is configured to output, as the plurality of pieces of fraud confirmation information, original information that is included in the object to be read and is readable in both the visible wavelength range and the invisible wavelength range (e.g. the invention discloses output of the visible QR code on a display of the smartphone that is scanned.  The visible QR code is read within the visible wavelength range, which is taught in ¶ [54] above.  The system also teaches scanning an invisible image, such as a barcode or serial number, within the IR or UV wavelength to verify the authenticity of the scanned object, which is taught in ¶ [54] above and [56].), and 

[0056] FIG. 9 is a pictorial view of a bottle 100 having a label 102 depicting an application example of the invention. The label 102 in this example is equipped with a QR code 104 and hidden/invisible indicia which, in this example, is embedded in a green leaf, the pigment matching the background. FIG. 10 depicts the reader 10 with the smart phone 70 aligned so that the lens spacer 50 is placed over the QR code as illustrated on the display screen 76. The app placed on the smart phone 70 automatically interfaces with a cloud-based database to determine if the scan label is authentic 106. The operator can then request a scan 108 of the invisible indicia which, in this example, is a serial number. As shown in FIG. 11, a reproduction 112 of the label 102 is pictured on the display screen, indicating the location of the hidden indicia 110 using a text message 114. FIG. 12 depicts the reader 10 with the smart phone 70 aligned so that the lens spacer 50 is placed over the location described by the text message 114. The display screen 76 reveals the hidden indicia serial number 116. The app placed on the smart phone 70 again automatically interfaces with the cloud-based database. FIG. 13 is a pictorial depicting the reader 10 with the smart phone 70 displaying that the bottle label hidden indicia has been authenticated 118. The hidden indicia can be dot patterns, character, numbers, bar codes, digital water marks and so forth.

comparison information that is to be compared with the original information and is readable in the invisible wavelength range (e.g. the invisible serial number or barcode are compared to a same image on a server or external device to verify if the scanned image is authentic.  The invisible image is readable within the invisible wavelength, which is taught in ¶ [54] and [56] above.).  

Re claim 3: The teachings of Goldstein are applied to independent claim 1 disclosed above.
Goldstein teaches the fraud confirmation assisting apparatus according to claim 1, 
wherein the processing circuitry is configured to: 
convert information included in the read information into determination information for determining a plurality of frauds on the object to be read (e.g. the invisible information of the barcode or serial number is converted into of a plurality of alpha numeric numbers that are used to determine if the object is authentic, which is taught in ¶ [54] above.); and 
visualize the determination information converted and output the visualized determination information as the fraud confirmation information (e.g. the scanned barcodes or serial numbers converted can be displayed on the capturing device that is sent to an external device to verify if the information is authentic, which is taught in ¶ [54] above.).  

Re claim 4: The teachings of Goldstein are applied to dependent claim 3 disclosed above.
Goldstein teaches the fraud confirmation assisting apparatus according to claim 3, 
wherein the processing circuitry is configured to acquire a part of the determination information from an external apparatus via a network (e.g. the external device sends information to the smartphone describing the location of the invisible image, which is used in determining the verification of authenticity of the image.  This is taught in ¶ [57].).  

[0057] The invention provides a process for authenticating a document comprising the steps of printing hidden indicia on a document with a RainbowSecure® invisible ink; affixing a reader device to a smart phone, said reader having a power supply and a selectable IR or UV light source producing a predetermined wavelength; placing said reader device and said smart phone over a document containing said invisible ink; decoding said invisible ink with said light source to reveal a first image; capturing said first image with said smart phone; communicating said first image to a cloud based database containing authentic images; comparing said first image with said authentic images; and displaying confirmation of the authenticity of said first image on said smart phone. The process further includes the steps of forwarding an photo or text message describing a location of a second image; placing said reader device over said location of said second image; decoding invisible ink over said location with said light source to reveal said second image; capturing said second image with said smart phone; communicating said second image to said cloud based database containing authenticating codes; comparing said second image with said authenticating codes; and receiving confirmation of the authenticity the second image. The process can be used to record when and an image was scanned, as well as where the image was scanned by use of the smart phone gps connection.


Re claim 5: The teachings of Goldstein are applied to dependent claim 3 disclosed above.
Goldstein teaches the fraud confirmation assisting apparatus according to claim 3, wherein the processing circuitry is configured to: 
convert first information included in the read information into first determination information for determining a first fraud on the object to be read (e.g. the visible information is read and converted in order to determine the information embedded within the scanned QR code.  This is taught in ¶ [54] and [56] above.  The scanning of the visible QR code causes the information of the hidden code to be sent to the smartphone.); and 
convert second information included in the read information, the second information being different from the first information, into second determination information for determining a second fraud on the object to be read (e.g. the system captures the hidden or invisible code and converts this information into an image to be sent to an external device.  The invisible information is a serial number and is used to verify authenticity of the object, which is taught in ¶ [54] and [56] above.).  

Re claim 6: The teachings of Goldstein are applied to dependent claim 3 disclosed above.
Goldstein teaches the fraud confirmation assisting apparatus according to claim 3, wherein the processing circuitry is configured to determine one fraud for the object to be read, using a plurality of pieces of information included in the read information (e.g. the system determines a serial number to be read based on the reading of an initial QR code and the hidden image directed to be read after reading the QR code.  This is taught in ¶ [56].).  

[0056] FIG. 9 is a pictorial view of a bottle 100 having a label 102 depicting an application example of the invention. The label 102 in this example is equipped with a QR code 104 and hidden/invisible indicia which, in this example, is embedded in a green leaf, the pigment matching the background. FIG. 10 depicts the reader 10 with the smart phone 70 aligned so that the lens spacer 50 is placed over the QR code as illustrated on the display screen 76. The app placed on the smart phone 70 automatically interfaces with a cloud-based database to determine if the scan label is authentic 106. The operator can then request a scan 108 of the invisible indicia which, in this example, is a serial number. As shown in FIG. 11, a reproduction 112 of the label 102 is pictured on the display screen, indicating the location of the hidden indicia 110 using a text message 114. FIG. 12 depicts the reader 10 with the smart phone 70 aligned so that the lens spacer 50 is placed over the location described by the text message 114. The display screen 76 reveals the hidden indicia serial number 116. The app placed on the smart phone 70 again automatically interfaces with the cloud-based database. FIG. 13 is a pictorial depicting the reader 10 with the smart phone 70 displaying that the bottle label hidden indicia has been authenticated 118. The hidden indicia can be dot patterns, character, numbers, bar codes, digital water marks and so forth.



Re claim 7: The teachings of Goldstein are applied to dependent claim 6 disclosed above.
Goldstein teaches the fraud confirmation assisting apparatus according to claim 6, wherein the light in the invisible wavelength range included in the light source is infrared light, and wherein the reading sensor has sensitivity to at least an infrared wavelength region of the infrared light (e.g. the light used to read the document or object is an infrared light and the sensor is able to read an image within the infrared wavelength range, which is taught in ¶ [51] and [54] above.).  

Re claim 14: The teachings of Goldstein are applied to dependent claim 9 disclosed above.
Goldstein teaches the fraud confirmation assisting apparatus according to claim 1, wherein the processing circuitry is configured to acquire the read information by a single reading operation of the object to be read using at least the light source and the reading sensor (e.g. the invention teaches acquiring information from a scanned image by reading the QR code of the object using the visible light and scanner, which is taught in ¶ [54] and [56] above.).  

Re claim 15: Goldstein teaches a fraud confirmation method for confirming a fraud on an object to be read, the fraud confirmation method comprising: 
irradiating the object to be read with light in at least an invisible wavelength range (e.g. the system teaches an ultraviolet or an infrared light used in reading an object, which is taught in ¶ [46] and [48] above.); 
acquiring reading information of the invisible wavelength range of the object to be read (e.g. the IR or UV lights are used with a sensor to read an invisible image, which is taught in ¶ [51] above and [54] above.) by a reading sensor having sensitivity at least in the invisible wavelength range (e.g. utilizing the UV or IR lights, the reader can detect a hidden image on the document and display the mark on a screen, which is taught in ¶ [51] above.); and 
outputting a plurality of pieces of fraud confirmation information based on the read information (e.g. the device outputs an image of the invisible image captured by the camera and the serial number associated with the invisible image to determine if the image is authentic, which is taught in ¶ [54] above.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Ikemoto (JP Pub 2020-160908 (Pub Date: 10/1/2020)) and Huber (US Pub 2018/0107887).

Re claim 8: The teachings of Goldstein are applied to independent claim 1 disclosed above.
However, Goldstein fails to specifically teach the features of the fraud confirmation assisting apparatus according to claim 1, wherein one of the plurality of pieces of fraud confirmation information is information indicating forgery of the object to be read, and another one of the plurality of pieces of fraud confirmation information is information indicating tampering of the object to be read.  
However, an aspect of this is well known in the art as evidenced by Ikemoto.  Similar to the primary reference, Ikemoto discloses a sensor that reads an image in an invisible wavelength (same field of endeavor or reasonably pertinent to the problem).    
Ikemoto teaches wherein one of the plurality of pieces of fraud confirmation information is information indicating forgery of the object to be read (e.g. the invention is directed towards converting data to detect a certain color of pixels.  If multiple pixels are detected to be a certain color, the system determines the information is a part of a forged pixel, which is taught in ¶ [54] and [67].).
[0054] When filtering is used, for example, the infrared reflection image 210 is first converted into a 2 value, and the 2 valued bill region is inverted into a white and black. As a result, as shown in an upper portion of FIG. 7, a portion having a low infrared reflection output and suspected of forgery becomes a white pixel. Next, predetermined filtering is performed. Then, a pixel value of each pixel is compared with a predetermined threshold value, a pixel exceeding a threshold value is defined as a forged pixel, and the number of pixels is counted. If the threshold value is set to 3, for example, in the case of the left side of FIG. 7, the central 4 pixels fall within the allowable range of the threshold, and no forged pixel is detected. On the other hand, in the case of the right side of FIG. 7, the central 4 pixels become outside the allowable range of the threshold, and are detected as counterfeit pixels.

[0067] As described above, in the present embodiment, the primary determination unit 12 a detects a portion suspected of forgery as the abnormal region 211 based on the infrared reflection image 210 of the bill, and the 2 determination unit 12 b determines whether the determination target region 221 corresponding to the abnormal region 211 is a stained portion due to the oil stain based on the infrared transmission image 220. When it is determined that the determination target area 221 is a stain part due to an oil stain, the main determination unit 12 c performs a true / false determination process on the true / false determination area that at least excludes the abnormal area 211 in the infrared reflection image 210, so that an erroneous determination that the stain ticket due to the oil stain is determined as a counterfeit ticket can be reduced.
	
Therefore, in view of Ikemoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein one of the plurality of pieces of fraud confirmation information is information indicating forgery of the object to be read, incorporated in the device of Goldstein, in order to detect information that may indicate a forgery, which can aid in reducing the erroneous determination of a bill as counterfeit (as stated in Ikemoto ¶ [12]).  
However, the above fails to specifically teach the features of another one of the plurality of pieces of fraud confirmation information is information indicating tampering of the object to be read.
However, this is well known in the art as evidenced by Huber.  Similar to the primary reference, Huber discloses determining the tampering of an image (same field of endeavor or reasonably pertinent to the problem).    
Huber teaches another one of the plurality of pieces of fraud confirmation information is information indicating tampering of the object to be read (e.g. the invention teaches scanning an image and evaluating high value regions of the digital image.  The evaluation allows for processing the image to detect tampering.  The scanned area is compared to a predetermined tampering signature to detect tampering, which is taught in ¶ [10].).

[0010] In general, one innovative aspect of the subject matter described in this specification can be embodied in methods that include the actions of: receiving a digital image representing a physical credential having one or more high value regions, the digital image including an array of pixels; processing the digital image with a tamper detector to generate an output corresponding to an intrinsic characteristic of the digital image, the tamper detector configured to perform a pixel-level analysis of the high value regions of the digital image with respect to a predetermined tampering signature; and determining, based on the output from the tamper detector, whether the digital image has been digitally tampered with.

Therefore, in view of Huber, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of another one of the plurality of pieces of fraud confirmation information is information indicating tampering of the object to be read, incorporated in the device of Goldstein, as modified by Ikemoto, in order to utilize techniques to detect tampering of an image, which improve detection of tampering of a document (as stated in Huber ¶ [08] and [09]).  

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Ikemoto.

Re claim 9: The teachings of Goldstein are applied to independent claim 1 disclosed above.
Goldstein teaches the fraud confirmation assisting apparatus according to claim 1, further comprising: 
another light source configured to irradiate the object to be read with light in a visible wavelength range (e.g. the invention contains a sensor with visible lighting that can be used to irradiate an image in the visible wavelength, which is taught in ¶ [54] above.); and 
reading sensor having sensitivity in the visible wavelength range (e.g. the sensor used to read the image in the visible wavelength can be used to read the image within the invisible wavelength, which is taught in ¶ [54] above.), 
wherein the processing circuitry is further configured to perform a visible information reading operation on the object to be read, using a combination of said another light source and said another reading sensor (e.g. a visible light and the sensor can be used together to scan a visible QR code, which is taught in ¶ [54] above.).  
However, Goldstein fails to specifically teach the features of another reading sensor.
However, this is well known in the art as evidenced by Ikemoto.  Similar to the primary reference, Ikemoto discloses a sensor that reads an image in an invisible wavelength (same field of endeavor or reasonably pertinent to the problem).    
Ikemoto teaches another reading sensor (e.g. the invention teaches a second sensor that is used to read an image reflected from an infrared or UV light or the visible wavelength, which is taught in ¶ [41]-[43].).

[0041] The optical line sensor 120 includes a light source for reflection 121, a condenser lens 122, a light receiving unit 123, and a light source for transmission 124. The reflection light source 121 and the transmission light source 124 respectively irradiate the lower surface of the bill BN with light of a predetermined wavelength (visible light such as an invisible light such as infrared light, a monochromatic light such as red, green, and blue, or white light). The condenser lens 122 condenses the light emitted from the reflection light source 121 and reflected by the bill BN. The light receiving unit 123 includes a plurality of light receiving elements (not shown) arranged in a line in a direction orthogonal to the conveying direction of the bill BN, and converts the light collected by the condensing lens 122 into an electric signal. The optical line sensor 120 converts the electric signal converted by the light receiving unit 123 into a digital signal and outputs the digital signal.[0042]A light source 124 for transmission is arranged on an optical axis of a condenser lens 112 of an optical line sensor 110, a part of light emitted from a light source 124 for transmission is transmitted through a bill BN and converged on a condenser lens 112 of an optical line sensor 110 and detected by a light receiving part 113.[0043]The optical line sensors 110 and 120 repeatedly perform imaging (exposure of the light receiving element) at a predetermined time interval interval with respect to the banknote BN being conveyed in the transport direction, and outputs a signal, whereby the image acquisition unit 21 acquires an image of the entire banknote BN (image acquisition step). Specifically, the image acquisition unit 21 acquires a reflection image of an upper surface of the bill BN and a transmission image of the bill BN based on an output signal of the optical line sensor 110, and acquires a reflection image of a lower surface of the bill BN based on an output signal of the optical line sensor 120. Further, the image acquisition unit 21 acquires an infrared reflection image on an upper surface of the bill BN and an infrared reflection image on a lower surface of the bill BN as a reflection image of the bill BN. Further, the image acquisition unit 21 acquires an infrared transmission image of the bill BN as a transmission image of the bill BN.

Therefore, in view of Ikemoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of another reading sensor, incorporated in the device of Goldstein, in order to utilize a second sensor to identify a counterfeit bill, which can reduce erroneous determination of a bill as counterfeit (as stated in Ikemoto ¶ [12]).  


Re claim 10: The teachings of Goldstein in view of Ikemoto are applied to dependent claim 9 disclosed above.
Goldstein teaches the fraud confirmation assisting apparatus according to claim 9, wherein the reading sensor and said another reading sensor are configured as a physically single reading sensor (e.g. a single reader is used to read an image that is illuminated by visible wavelength LEDs or invisible wavelength LEDs, which is taught in ¶ [51] and [54] above.).  

Re claim 11: The teachings of Goldstein in view of Ikemoto are applied to dependent claim 10 disclosed above.
Goldstein teaches the fraud confirmation assisting apparatus according to claim 10, wherein the physically single reading sensor includes a light receiver configured to receive light in an invisible wavelength range and another light receiver configured to receive light in a visible wavelength range (e.g. the reader is used to detect an object shined with a visible light in order to display or output the detected information.  The reader detects an invisible image of serial numbers or barcodes using the UV or IR light shined on the object, which is taught in ¶ [54] and [56] above.).  

Re claim 12: The teachings of Goldstein in view of Ikemoto are applied to dependent claim 9 disclosed above.
However, Goldstein fails to specifically teach the features of the fraud confirmation assisting apparatus according to claim 9, wherein the light source and said another light source are provided as a physically single light source.  
	However, this is well known in the art as evidenced by Ikemoto.  Similar to the primary reference, Ikemoto discloses a visible and invisible light used to detect a document (same field of endeavor or reasonably pertinent to the problem).    
	Ikemoto teaches wherein the light source and said another light source are provided as a physically single light source (e.g. a light is able to serve as both a visible wavelength light and an invisible light wavelength.  This is taught in ¶ [40].).

[0040]The optical line sensor 110 includes a reflection light source 111, a condenser lens 112, and a light receiving unit 113. The reflection light source 111 irradiates an upper surface of the bill BN with light of a predetermined wavelength (visible light such as an invisible light and monochromatic light such as red, green, blue, and white light or white light). The condenser lens 112 condenses the light emitted from the reflection light source 211 and reflected by the bill BN. The light receiving unit 113 includes a plurality of light receiving elements (not shown) arranged in a line in a direction (main scanning direction) orthogonal to the conveying direction (sub-scanning direction) of the bill BN, and converts the light collected by the condenser lens 112 into an electric signal. The optical line sensor 110 converts the electric signal converted by the light receiving unit 113 into a digital signal and outputs the digital signal.[0041]The optical line sensor 120 includes a light source for reflection 121, a condenser lens 122, a light receiving unit 123, and a light source for transmission 124. The reflection light source 121 and the transmission light source 124 respectively irradiate the lower surface of the bill BN with light of a predetermined wavelength (visible light such as an invisible light such as infrared light, a monochromatic light such as red, green, and blue, or white light). The condenser lens 122 condenses the light emitted from the reflection light source 121 and reflected by the bill BN. The light receiving unit 123 includes a plurality of light receiving elements (not shown) arranged in a line in a direction orthogonal to the conveying direction of the bill BN, and converts the light collected by the condensing lens 122 into an electric signal. The optical line sensor 120 converts the electric signal converted by the light receiving unit 123 into a digital signal and outputs the digital signal.

Therefore, in view of Ikemoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the light source and said another light source are provided as a physically single light source, incorporated in the device of Goldstein, in order to have a light that operates in multiple wavelengths, which aid in reducing erroneous determination of a bill as a counterfeit bill (as stated in Ikemoto ¶ [12]).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Common Knowledge of printing an image after scanning (Official Notice).

Re claim 13: The teachings of Goldstein are applied to independent claim 1 disclosed above.
Goldstein teaches
However, Goldstein fails to specifically teach the features of the fraud confirmation assisting apparatus according to claim 1, further comprising an image forming device configured to form an image on a recording medium, based on the read information obtained by the reading operation on the object to be read.  
	However, this is well known in the art as evidenced by Common Knowledge (printing after scanning).  Similar to the primary reference, Common Knowledge discloses printing a scanned image (same field of endeavor or reasonably pertinent to the problem).    
	Common Knowledge (printing after scanning) teaches further comprising an image forming device (interpretation: the image forming section includes, for example, an optical writing device, tandem image forming units of yellow, magenta, cyan and black serving as image forming devices, as disclosed on pages 22 and 23.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to form an image on a recording medium, based on the read information obtained by the reading operation on the object to be read (e.g. in a typical copier, a MFP first scans a document to digitize the document and sends this document to a controller for printing a physical image onto a sheet.).
	Therefore, in view of Common Knowledge (printing after scanning), it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising an image forming device configured to form an image on a recording medium, based on the read information obtained by the reading operation on the object to be read, incorporated in the device of Goldstein, in order to provide the feature of printing a scanned image, which provides a manner to further output a scanned document.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pawlik teaches scanning an object for authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672